Exceptions overruled. The plaintiff seeks to recover for personal
injuries incurred on July 12, 1949, when entering the Summer Street entrance of the defendant’s store in Boston. After a verdict for the plaintiff, the judge entered a verdict for the defendant under leave reserved. The plaintiff excepted. Access to the store was afforded by two swinging doors of wood and glass which swung outward and when closed met in the center of the doorway. The plaintiff, who appears to have been the only witness to the accident, testified that she took hold of the handle of the right hand door; that it came toward her “very suddenly”; that she was thrown off balance and was struck by the left hand door which opened at the same time; and that she was thrown over backwards and injured. She said that she saw no one going in ór coming out. An expert witness for the plaintiff who observed the doors on July 28, 1949, and made an inspection by opening and closing them testified that the left hand door opened “too easy” due in his opinion to lack of oil in the spring door check. It took more pressure to open the right hand door than the left hand door. The case is governed by Callaghan v. R. H. White Co. 303 Mass. 413. The evidence did not warrant a finding that the plaintiff’s injuries were caused by the negligent maintenance of defective doors.